Case 2:17-cv-00562-RBS-DEM Document 92 Filed 04/16/19 Page 1 of 5 PageID# 6238




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

 TONY EPPS and MATTHEW                          )
 SULLIVAN, for themselves and on                )
 behalf of all others similarly situated,       )
                                                )
                         Plaintiffs,            )
                                                )
 v.                                             )      Civil Action No. 2:17-cv-562
                                                )
 SCAFFOLDING SOLUTIONS LLC,                     )
                                                )
                         Defendant.             )


                DEFENDANT’S OBJECTION TO THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

           Defendant, Scaffolding Solutions LLC (“Scaffolding Solutions”), by counsel, pursuant to

 Rule 72(b) of the Federal Rules of Civil Procedure, states as follows for its objection to the

 Magistrate Judge’s Report and Recommendation (“R&R”) (ECF No. 91):

      I.   The R&R errs in finding that Plaintiffs’ undisputed facts establish that Scaffolding
           Solutions is liable for uncompensated travel time resulting in an overnight stay.

           Scaffolding Solutions does not dispute the law governing out-of-town travel, as set forth

 in the R&R. Ordinary home to work travel is not worktime (and is thus not compensable), whether

 the employee works at a fixed location or different job sites. R&R at 35; 29 C.F.R. § 785.35. But

 “travel during normal working hours which keeps an employee away from home overnight is

 ‘clearly worktime.’” R&R at 35 (quoting 29 C.F.R. § 785.39). This same rule applies to travel

 during the corresponding hours on nonworking days. Id. The R&R is also correct in that

 Scaffolding Solutions has admitted that, generally, Plaintiffs who rode in company vehicles for

 out-of-town trips were paid a travel stipend as opposed to their hourly rate. R&R at 36; Jetton

 Dep. 28:23-29:1. However, in order for this Court to find Scaffolding Solutions liable for overtime
Case 2:17-cv-00562-RBS-DEM Document 92 Filed 04/16/19 Page 2 of 5 PageID# 6239




 compensation to non-driver employees whose travel took them away from home, Plaintiffs must

 prove that any such travel occurred during regular working hours. That proof is not currently

 before the Court, and thus, Scaffolding Solutions objects to the Magistrate Judge’s finding that

 Scaffolding Solutions is liable for unpaid overtime wages relating to travel involving an overnight

 stay. R&R at 34.

        The Magistrate Judge’s ruling on Plaintiffs’ Motion for Partial Summary Judgment hinges

 upon the finding that “[t]he evidence establishes that at least three Plaintiffs were denied overtime

 compensation as a result of [the Defendant’s compensation policy for out-of-town travel].” R&R

 at 37. This is a reference to Exhibits 1-3 to the Plaintiffs’ Reply brief (ECF No. 88), which are

 timecards, paystubs, and timesheets for three different weeks of work for three different Plaintiffs.

 Plaintiffs argued that these “timekeeping and pay records show specific instances in which

 Plaintiffs were entitled to overtime compensation related to out-of-town travel but did not receive

 it.” Pls.’ Reply Br. at 6. Scaffolding Solutions objects to the Magistrate Judge’s reliance on these

 records in granting the Plaintiffs’ Motion for Partial Summary Judgment.

        Whether or not Scaffolding Solutions is liable for unpaid overtime wages associated with

 out-of-town travel, and if so, the extent of the damages, are matters for trial. The few timekeeping

 records attached to Plaintiffs’ Reply brief do not support the Magistrate Judge’s finding that

 Scaffolding Solutions is liable for uncompensated travel time resulting in an overnight stay. R&R

 at 34. Plaintiffs’ Exhibit 1 (ECF 88-1) consists of Plaintiff Antoine Davis’ timecard and paystub

 for the week of January 9, 2017 through January 15, 2017. Plaintiffs conclude that “[f]rom these

 records, it appears that Mr. Davis traveled from the Chesapeake Branch to Washington, D.C.

 during the normal working hours immediately preceding his 12:00 p.m. clock-in on January 9,

 2017.” Pls.’ Reply Br. at 6 (emphasis added). It is clear that Plaintiffs are only speculating as to



                                                  2
Case 2:17-cv-00562-RBS-DEM Document 92 Filed 04/16/19 Page 3 of 5 PageID# 6240




 when, exactly, Mr. Davis was travelling. Without referring to or attaching the handwritten

 timesheet for that day, Plaintiffs assume—but have not proven—that on January 9th Mr. Davis

 drove to Washington, D.C. and then subsequently worked 4.5 hours that same day. Similarly, with

 regard to Plaintiffs’ Exhibit 3 (ECF 88-3), Plaintiffs have not proven—but only guessed—that a

 portion of Mr. Fulbright’s travel time on August 12, 2016 occurred during regular working hours.

 Pls.’ Reply Br. at 7. In short, the facts concerning Mr. Davis’ and Mr. Fulbright’s out-of-town

 travel on January 9, 2017 and August 12, 2016, respectively, remain in dispute and must be

 adjudicated at trial.

         Exhibit 2 (ECF 88-2) is the timecard, pay stub, and timesheets for Plaintiff Eternal Allah

 for the week of June 1, 2015 through June 7, 2015. Plaintiffs contend that Mr. Allah was not paid

 for 3.5 hours of travel time on June 3, 2015, which they assert is compensable overtime under the

 FLSA. Pls.’ Reply Br. at 7. But the timekeeping records show otherwise. As indicated on the

 handwritten timesheet for June 3rd, due to rain, Mr. Allah did not work that day, and thus did not

 drive or ride to any job site.

         In summary, Scaffolding Solutions does not dispute the Magistrate Judge’s recitation of

 the law governing out-of-town travel. Scaffolding Solutions also acknowledges that Plaintiffs’

 Motion for Partial Summary Judgment did not attempt to prove the exact amount of damages for

 any individual Plaintiff. R&R at 37. But Scaffolding Solutions does object to the Magistrate

 Judge’s finding that “the undisputed facts are sufficient to establish at least some damages [relating

 to unpaid out-of-town travel].” R&R at 37. As shown above, the timekeeping data submitted by

 Plaintiffs in their Reply brief does not establish that Plaintiffs Antoine Davis, Eternal Allah, and

 Otis Fulbright were denied overtime compensation as a result of Scaffolding Solutions’ policy.




                                                   3
Case 2:17-cv-00562-RBS-DEM Document 92 Filed 04/16/19 Page 4 of 5 PageID# 6241




           Whether any particular Plaintiff is actually owed unpaid overtime wages—and if so, in

 what amount—are questions for trial, not for summary judgment. At trial Plaintiffs must prove

 that they traveled out-of-town during regular working hours, that they were not paid wages for that

 time, that they worked more than forty hours that particular week, and as a result, were not paid

 overtime compensation due under the FLSA. At the summary judgment stage, this proof was not

 before the Court. Relying on a small sample of timekeeping records and Plaintiffs’ assumptions

 about those records, the Magistrate Judge incorrectly concluded that Scaffolding Solutions “will

 be liable.” R&R at 37.1

     II.   Conclusion

           For the foregoing reasons, Scaffolding Solutions objects to the R&R’s recommendation

 that Plaintiffs’ Motion for Partial Summary Judgment be granted.            Scaffolding Solutions

 respectfully requests that the Court deny the Plaintiffs’ Motion for Partial Summary Judgment.


 Dated: April 16, 2019                        SCAFFOLDING SOLUTIONS LLC




 1
   The Magistrate Judge found that “[Plaintiffs] have produced deposition testimony establishing
 that all of the Plaintiffs occasionally travelled out of town for work to locations throughout
 Virginia and regionally to Maryland, Pennsylvania, Connecticut, and the Carolinas.” R&R at 35.
 Scaffolding Solutions objects to this finding, as Plaintiff Brandon Dunbar did not travel out of
 town during the relevant time period. Dunbar Dep. 58:21-59:2 (stating that he did not work out
 of town in 2015). Also, Mr. Kroupa testified that he had no knowledge of any jobs done in
 Connecticut. Kroupa Dep. 26:23-27:1.
                                                 4
Case 2:17-cv-00562-RBS-DEM Document 92 Filed 04/16/19 Page 5 of 5 PageID# 6242




                                               By: /s/ Jaime B. Wisegarver
                                               Courtney Moates Paulk (VSB No. 45523)
                                               Jaime B. Wisegarver (VSB No. 81095)
                                               HIRSCHLER FLEISCHER,
                                               A PROFESSIONAL CORPORATION
                                               2100 East Cary Street [23223-7078]
                                               Post Office Box 500
                                               Richmond, Virginia 23218-0500
                                               Telephone:    804.771.9500
                                               Facsimile:    804.644.0957
                                               E-mail:       cpaulk@hirschlerlaw.com
                                                             jwisegarver@hirschlerlaw.com


                                               Attorneys for Scaffolding Solutions LLC


                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 16th day of April, 2019, an electronic copy of the foregoing

 was e-mailed to the following counsel of record:

                             Christopher Colt North (cnorthlaw@aol.com)
                           Joshua M. David (jdavid@davidkampfrank.com)
                             Samuel Y. Lee (sylee@davidkampfrank.com)




                                                /s/ Jaime B. Wisegarver
                                               Jaime B. Wisegarver (VSB No. 81095)
                                               HIRSCHLER FLEISCHER,
                                               A PROFESSIONAL CORPORATION
                                               2100 East Cary Street [23223-7078]
                                               Post Office Box 500
                                               Richmond, Virginia 23218-0500
                                               Telephone:     804.771.9500
                                               Facsimile:     804.644.0957
                                               E-mail:        jwisegarver@hirschlerlaw.com

                                           Attorney for Scaffolding Solutions LLC



 11100564.3 035385.00011



                                                  5
